Citation Nr: 1523610	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the US Air Force from August 1963 to August 1967, including service in the Republic of Vietnam.  During his honorable service, the Veteran was awarded decorations including the National Defense Service Medal, the Vietnam Service Medal, the Good Conduct Medal, and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a May 2013 decision, the Board denied the Veteran's claim of service connection for tinnitus.  He appealed from that denial to the United States Court of Appeals for Veterans Claims (Court), and in September 2014 the Court vacated the Board's decision, and remanded the matter for readjudication.  In its May 2013 decision, the Board remanded an unrelated claim of service connection for posttraumatic stress disorder (PTSD) to the RO for additional development.  Since that time, the Veteran's claim of service connection for PTSD has been granted, and thus is not on appeal at this time.

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is included in the claims file.

The issue of whether new and material evidence has been presented to reopen a claim of service connection for hearing loss was raised during the Veteran's May 2011 hearing before the undersigned, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As discussed below, the facts show that the Veteran's tinnitus began during active duty while working around aircraft, and have been chronic and continuous since that time.  As a result, the Board has granted his claim.


FINDING OF FACT

Tinnitus had its onset during service, and is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Organic disease of the nervous system is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply when deal with such a disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  "Organic disease of the nervous system" includes tinnitus, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015).  During his May 2011 hearing before the undersigned, the Veteran endorsed in-service exposure to aircraft noise while performing topographical surveying along active runways.  As exposure to the sound of aircraft is consistent with such working conditions, the Board finds that the Veteran was indeed exposed to loud noises during service, and thus the chronic provisions of 38 C.F.R. §3.309 apply with respect to the Veteran's tinnitus.

In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service treatment records do not reflect any reports or findings referable to tinnitus during service.  At the time of his May 1967 examination for separation from service, the Veteran reported that he did not have, and had never had, hearing loss or ear trouble, and no tinnitus was noted.

The earliest evidence of tinnitus in medical treatment reports is a VA treatment record dated in January 2009, subsequent to the Veteran's December 2008 claim for service connection.  At the time of treatment in January 2009, the Veteran reported reduced hearing in both ears of gradual onset, and tinnitus a few minutes several times a day, most days in both ears.  

On VA examination in May 2009, the Veteran reported being exposed to loud noise while serving as a surveyor and draftsman in the Air Force, and that he experienced noise exposure working on a flight line and in Vietnam where he experienced noise from artillery fire.  He also reported occupational noise exposure as an engineer at a fertilizer plant for 30 years after service, although he reported that he was typically in an office and spent only about one hour each day on the manufacturing floor with use of hearing protection.  He reported recreational noise exposure including hunting and limited use of a motorcycle, and endorsed intermittent tinnitus in both ears since service in the military.  The VA examiner diagnosed intermittent tinnitus in both ears, and opined that, given that the Veteran's hearing was within normal limits in both ears on his separation audiogram, and given his 30-year history of occupational noise exposure, it was less likely than not that the Veteran's current tinnitus was due to his military noise exposure.

In his September 2009 notice of disagreement, the Veteran stated that he informed the VA examiner that he remembered his ears first ringing when he was on the flight line, and that he believed that this showed that he had tinnitus on active duty.  He further stated that he was exposed to jet engine and artillery fire noise without hearing protection, and he believed that this affected his hearing more than occupational noise after service where he was required to wear hearing protection.

During his May 2011 Board hearing, the Veteran testified that he had had tinnitus intermittently since military service.  He testified that as a surveyor in service he went to flight lines and did typographical surveys, laid out buildings, and worked in close proximity to aircraft without any kind of hearing protection.  He testified that he was exposed to such noise about 30 days a year, but when in Thailand he was exposed about every day, as he was on the flight lines almost every day.  He stated that the ringing in his ears started in 1964 when along the flight lines, with constant on and off ringing.

In its September 2014 Memorandum Decision, the Court indicated that the VA's examiner's conclusion that the Veteran's current tinnitus was caused by post-service occupational noise exposure, to be "unsupported by any rationale."  The Board recognizes that the examiner's opinion was offered with limited underlying rationale, and accordingly is of limited probative value.  

Accordingly, the Board is left with the Veteran's statements endorsing in-service exposure to loud noises such as aircraft, in-service onset of tinnitus symptoms, and his report of continuous - if interment - symptoms since onset.  To the extent that tinnitus is capable of lay observation, the Veteran is competent to report on his symptoms.  Thus, his endorsements regarding in-service onset and continuing symptoms there-after are competent and probative.  While the record shows no reports or complaints of symptoms until more than 40 years after separation, the Veteran testified that he did not know "what the medical term tinnitus actually meant" until he sought treatment from VA in 2009.

Throughout his treatment, and in statements and testimony to VA, the Veteran has consistently maintained that symptoms of tinnitus began during service and have been continuous until the present time.  Thus, without probative evidence to rebut the presumption of service connection under 38 C.F.R. § 3.309, and resolving doubt in the Veteran's favor, service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is granting the claim of service connection for tinnitus, the benefit sought on appeal is fully granted and VA has no further duty to notify or assist.

To the extent that the Court ordered the Board to "provide an explanation for relying on the May 2009 opinion or obtain an examination that provides an adequate rationale," and to "take into account that tinnitus can manifest years after an underlying cause" pursuant to VA Training Letter 10-028, compliance with such orders are rendered moot as the benefit sought has been fully granted.
 

ORDER

Service connection for tinnitus is granted. 


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


